Citation Nr: 1448288	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-07 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left foot disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2002 to November 2002 and February 2005 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs Regional Office in St. Petersburg, Florida.  The RO in Atlanta, Georgia now has jurisdiction of this claim.

The Veteran testified via a videoconference hearing before the undersigned Veterans Law Judge in April 2014 and at a hearing before a Decision Review Officer in September 2011.  The transcripts from both hearings have been associated with the Veteran's claims file.

The Board remanded this matter in June 2014 for additional development.  As discussed further below, the Board's directives have not been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim must be remanded to ensure compliance with the directives of the Board's prior remand.

At the Board hearing, the Veteran claimed that he experienced foot pain during
service in Afghanistan in 2005/2006 as a result of jumping in and out of trucks onto
gravel when he worked as a mechanic.  He claimed that he did not seek medical
treatment while in Afghanistan.  However, he claimed that when he was released
from active duty in May 2006, he quickly sought treatment at VA.  The Veteran has
had treatment for left foot problems since that time.  Therefore, there is medical
evidence that he has a current left foot condition and there is lay evidence that he
experienced a problem in service.

The Veteran was afforded a VA examination in November 2006.  He was diagnosed
with 1 bilateral plantar fasciitis, 2) bilateral mild hammer toe deformity of the
lesser toes (2-5), and 3) hyperkeratosis of the great toes and the ball of the left foot.  
The examination report noted that X rays showed no evidence of heel spur.  They
did show "congenital webbing of the left second third, and fourth metatarsals.
The examiner noted that there was "no history of trauma."  However VA treatment
records from the Dublin VA Medical Center also dated in November 2006
discussed X-ray imaging showing "old healed fractures of the left second third
and fourth metatarsals."  A staff physician, not the same person listed as the VA
examiner made the report.  The report also noted that the "fractures have healed
with overriding at the fracture site, resulting in shortening of the second through
fourth digits.  Additionally, bridging bone formation between the middle third of the
third and fourth metatarsals has resulted in fusion."  Neither of the reports offered
an opinion on etiology.  Also, the Veteran underwent surgery on his left foot in
October 2007 at the Dublin VAMC.

The Board's June 2014 remand directed the VA examiner to determine the etiology of any diagnosed left foot disability.  In making this determination, the VA examiner was instructed to comment on the x-ray findings from the November 2006 VA examination and the November 2006 VA treatment records.  The examiner was also asked to comment on the left foot surgery the Veteran underwent in October 2007. 

Pursuant to the Board's remand, the Veteran was afforded a new VA examination in July 2014.  After reviewing the Veteran's medical history and conducting an evaluation, the VA examiner opined that the Veteran's left foot condition is less likely than not incurred in or caused by service.  The examiner reasoned that there is congenital webbing of the Veteran's left 2nd, 3rd, and 4th metatarsal.  There is also no history of trauma to the feet.  Therefore, the Veteran's left foot condition is congenital and not caused by any military trauma.  

The Board finds that this opinion is inadequate and does not comply with its June 2014 remand directives.  As stated previously, the Board requested that the VA examiner provide an etiology opinion on any diagnosed left foot disability.  During the course of this appeal, the Veteran has been diagnosed with several foot conditions, including bilateral plantar fasciitis, bilateral mild hammer toe deformity of the lesser toes, hyperkeratosis of the great toes and the ball of the left foot, old healed fractures of the 2nd, 3rd, and 4th metatarsals, and fusion of the left 3rd and 4th metatarsal bones.  The VA examiner did not provide an opinion on whether any of these conditions are related to service.  Instead, the examiner stated that the Veteran has webbing, which is congenital, and therefore not caused by any military trauma.  Thus an addendum opinion should be obtained that addresses the etiology of these diagnosed conditions.  Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In accordance with Stegall, remand for full compliance with the Board's prior remand is warranted. 

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in July 2014, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner.  

After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that any foot disability, including bilateral plantar fasciitis, bilateral mild hammer toe deformity, hyperkeratosis, fusion or fractures, is etiologically related to any in-service disease, injury, or event.  If the examiner believes that any of these diagnoses is not warranted, this should be specifically stated and the examiner should explain the basis for such a conclusion.  The VA examiner is instructed to comment on the x-ray findings from the November 2006 VA examination and the November 2006 VA treatment records.  The examiner is also asked to comment on the left foot surgery the Veteran underwent in October 2007.

A complete rationale should be provided for all opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

2. Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional

 development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



